Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is in response to the communication filed on 2/15/22.
Election/Restrictions
Applicant’s election of Group I, claims 1-15, in the reply filed on 2/15/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 16-19 are withdrawn as being directed toward a nonelected invention.
Applicant has further elected Pd as the specific core metal and Pt as the specific shell metal system.  Note claims 6, 9 and 11-14 are withdrawn as being directed toward a nonelected species.  Each of claims 6, 9 and 11 recite the shell metal system comprises metals other than the elected Pt.  Claims 12-14 depend from claim 11.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/20 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 2-4 recite the limitation "the range".  There is insufficient antecedent basis for this limitation in the claims.  Examiner suggests “a range”.
Claim 15 depends from “claim 15”, which is indefinite.  It is unclear what is Applicant is attempting to claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monnier et al., US 2016/0136632 A1 in view of Abdo et al., US 6,409,939 B1.
Monnier teaches a supported, bimetallic catalyst system including a support defining a surface; a core metal positioned on the surface of the support; and a shell metal positioned on the core metal to form a core-shell particle on the surface of the support (abstract).  The support is a solid material having relatively high surface area.  Typical supports include metal oxides (such as titania), silicon carbide, boron nitride and other metal nitrides [0025].  The core metal may be palladium (Pd) [0026].  The shell 
Monnier is silent regarding the surface area, pore volume and average pore diameter of the support material.  However, Abdo teaches a hydrogen generation process for use with fuel cells having a catalyst material (abstract).  The catalyst material is dispersed on the surface of a porous carrier material.  The porous carrier materials which have traditionally been utilized in hydrocarbon conversion catalysts include silicates, silicon carbide and titanium dioxide.  The porous carrier material preferably has an average pore diameter of about 20 to 3000 angstroms, a pore volume of about 0.1 to about 2.5 ml/gm and a surface area of about 100 to about 500 m2/gm (5:15-6:41).  Therefore, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because Abdo teaches support materials such as silicon carbide and titanium dioxide having an average pore diameter of about 20 to 3000 angstroms (2-300 nm) , a pore volume of about 0.1 to about 2.5 ml/gm and a surface area of about 100 to about 500 m2/gm have been traditionally utilized in hydrocarbon conversion catalysts.  Monnier teaches the support material is silicon carbide, titania or boron nitride.

*
Claims 1-5, 7, 8, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al., US 2014/0171290 A1 in view of Abdo et al., US 6,409,939 B1.
Lopez teaches catalyst particles comprising a layered core-shell-shell structure and to a method of their manufacture. The catalyst particles have the general formula BM/IL/PM in which BM is a base metal core (selected from Co, Ni or Cu), PM is a precious metal outer shell (selected from Pt, Ir or Pd) and IL is an intermediate layer comprising a base metal/precious metal alloy with a concentration gradient of base metal to the outside PM layer. The particles comprise a core-shell-shell structure and a substantially continuous precious metal shell layer for use as electrocatalysts for fuel cells (abstract).  Particles with a Pt-based shell show a high specific activity. As an advantage, such particles provide a low precious metal content due to the core-shell structure. The catalyst particles are characterized by a high specific mass activity ("SMA") and an improved performance in oxygen reduction reactions ("ORR") at the cathode of PEMFCs or DMFCs (Direct methanol fuel cells) [0004].
The base metal (BM) is selected from the group of cobalt (Co), nickel (Ni), copper (Cu) and mixtures and combinations thereof. Preferably the base metal (BM) is nickel (Ni). The precious metal in the outer shell (PM) is selected from the group 
The core/shell/shell catalyst particles may be supported on a suitable support material. Suitable support materials are high surface area powdered materials, such as inorganic oxides, ceramic materials, carbon blacks, graphites or organic polymers. Preferably, for the use in electrocatalysts, electrically conductive support materials are used. Preferred electrically conductive support materials are conductive carbon blacks, graphitized carbon blacks, graphites, carbon nanotubes and conductive ceramic materials. However, many different support materials may be used [0093].
Lopez does not explicitly teach the inorganic oxide or ceramic support material is boron nitride, titanium dioxide, silicon carbide or silicon nitride.  Lopez is silent regarding the surface area, pore volume and average pore diameter of the support material.  However, Abdo teaches a hydrogen generation process for use with fuel cells having a catalyst material (abstract).  The catalyst material is dispersed on the surface of a porous carrier material.  The porous carrier materials which have traditionally been utilized in hydrocarbon conversion catalysts include silicates, silicon carbide and titanium dioxide.  The porous carrier material preferably has an average pore diameter 2/gm (5:15-6:41).  Therefore, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because Abdo teaches support materials such as silicon carbide and titanium dioxide having an average pore diameter of about 20 to 3000 angstroms (2-300 nm) , a pore volume of about 0.1 to about 2.5 ml/gm and a surface area of about 100 to about 500 m2/gm have been traditionally utilized in hydrocarbon conversion catalysts.  Note a ceramic material is an inorganic, non-metallic oxide, nitride or carbide material.  Titanium dioxide is an inorganic oxide material.
Note claim 10 recites a mass activity, which is a performance property of the methanol fuel cell.  Limitations directed toward performance properties are not given patentable weight as the claims are not directed toward a method of operating or using the methanol fuel cell.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY M DOVE/           Primary Examiner, Art Unit 1727